PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing the date May 27, 1965.
After oral argument and upon consideration of the petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
The petition for attorneys’ fees filed by Respondent John Emerson Maine is granted in the amount of three hundred and fifty dollars.
THORNAL, C. J., O’CONNELL and ERVIN, JJ., and WARREN, Circuit Judge, concur.
CALDWELL. J., dissents.